CONTRAT DE CESSION D’'ACTIONS

ENTRE LES SOUSSIGNEES

1. KAMOA HOLDING LTD, Société de droit de l'ile Barbade, y enregistrée en date
du 24 décembre 2010 sous le numéro 34125, ayant son Siege social au 24 floor,
Hastings Financial, Centre Hastings, Christ Church, Barbados, BB 15154, ici
représentée par Monsieur Lars-Eric JOHANSSON, dûment habilité;

Ci-après « le Cédant » d’une part;

ET

2. La République Démocratique du Congo, représentée parMadame Louise
MUNGA MESOZI, Ministre du Portefeuille, en vertu de l'ordonnance n° 12/004 du
28 avril 2014 portant nomination des Vice-Premier Ministres, des Ministres, d’un
Ministre Délégué et des Vice-ministres ainsi que des pouvoirs lui conférés par,
d'une part la loi n° 08/010 du 07 juillet 2008 fixant les règles relatives à
l'organisation et à la gestion du portefeuille de l'Etat, spécialement en ses articles 3
et 14 , et d'autre part, l'ordonnance n° 12/008 du 11 juin 2012 fixant les attributions
des ministères

Ci-après « le Cessionnaire » d’autre part ;

Le Cessionnaire et le Cédant sont ci-après désignés collectivement, les « Parties »et
individuellement, une « Partie »

APRES AVOIR PREALABLEMENT RAPPELE QUE

(a) Le Cédant est actionnaire de la société KAMOA COPPER SA, en abrégé
« KAMCO SA »,
(« LaSociété ») ;

(b) KAMCO SA a été initialement constituée en date du 11 janvier 2001 par acte
authentique passé devant Monsieur KASONGO KILEPA KAKONDO, Notaire de la
Ville de Lubumbashi et y enregistré sous le numéro 1905 et autrefois immatriculée
au Nouveau Registre de Commerce sous le numéro 8437, enregistrée à
l'Identification Nationale sous le numéro 6-118-N37233]. Elle a été transformée en
Société Anonyme avec Conseil d'Administration par l’Assemblée Générale
Extraordinaire des associés en date du 2 mai 2014 au cours de laquelle ont été
adoptés ses nouveaux Statuts intégralement rédigés conformément à l’Acte
Uniforme du 17 avril 1997 relatif au droit des sociétés commerciales et du
groupement d'Intérêt économique, authentifiés par Monsieur Jean A. BIFUNU
M'FIMI, Notaire du District de Lukunga, Ville de Kinshasa et enregistrés à l'Office
Notarial du District de Lukunga/ Ville de Kinshasa, sous le numéro 13.809 Folio 41-
64 Volume CCCXIX, à la suite desquels la Société a été immatriculée au Registre de

Ê
Commerce et de Crédit Mobilier de Lubumbashi sous le numéro 14-B-1683 en date
du 05 mai 2014 ;

(c) A la date des présents, le Cédant détient 1900 actions constitutives de 95% du
capital social de la Société dont la RDC désire acquérir 300 actions, soit 15% ;

(d) En conséquence de ce qui précède, les Parties ont convenu de conclure le présent
contrat («le Contrat de Cession ») aux fins de définir les conditions et modalités de
transfert de 300 actions sur les 1900 actions détenues par le Cédant au capital de
KAMCO SA en faveur de la RDC ainsi que leurs obligations respectives, en vue de
la réalisation de cette opération de transfert (« laCession »).

LES PARTIES ONT CONVENU ET ARRETE CE QUI SUIT

Article 1e: Valeur du Préambule

Le Préambule fait partie intégrante du Contrat de Cession et est doté de la même
force juridique que les autres stipulations du Contrat de Cession.

Article 2: Cession des actions

2.1. Par les présentes, le Cédant cède, sous les garanties expressément indiquées au
travers des présentes, au Cessionnaire, qui les acquiert, 300 actions détenues dans le
capital social représentant 15% du capital social de la Société, d’une valeur de franc
congolais UN (FC 1), toutes entièrement souscrites et libérées.

2.2. Le Cessionnaire acquiert les actions ainsi que les droits qui y sont attachés, étant
entendu que lesdites Actions sont libres de tous privilèges, sûretés, charges ou
autres restrictions de quelque nature que ce soit.

2.3. Le Cessionnaire devient propriétaire des Actions à compter de la « date de
transfert» et sera subrogé dans tous les droits et obligations attachés à ces actions à
compter de cette date.

Article 3: Prix des Actions

La cession des 300 actions de Kamoa Holding Ltd, Cédant, en faveur de la RDC,
Cessionnaire, tous deux actionnaires dans KAMOA SA, est consentie moyennant
paiement de la somme de Franc Congolais UN (FC 1), à la signature de la présente,
valant bonne et valable quittance.

Article 4: Date de transfert
4.1. La date de la cession effective est fixée au 22 novembre 2016, soit huit jours
après la notification au Conseil d'Administration, en vertu de l'alinéa 2 de l’article

13 des statuts sociaux de KAMCO SA.

4.2. Le transfert des actions s’opérera après la réunion de l’Assemblée Générale
Extraordinaire constatant la cession intervenue et modifiant en conséquence les

statuts. #
Le
4.3. Le registre des actions est tenu et mis à jour par le Conseil d'Administration.
Article 5: Déclarations et garanties du Cédant

5.1. Le Cédant fait les déclarations et consent les garanties décrites ci-après à la date
des présentes :

5.1.1. Le Cédant déclare disposer de tous les pouvoirs, droits et pleine capacité
requis pour les besoins du présent Contrat de Cession.

5.1.2. Le Cédant déclare avoir valablement reçu, acquis ou souscrit les actions,
lesquelles sont en conséquence valablement détenus en pleine propriété par lui et
que les actions sont libres de tous privilèges, sureté, charges ou autres restrictions
de quelque nature que ce soit, comme contenus dans les statuts de la Société.

Article 6: Déclarations et garanties du cessionnaire

6.1. La RDC déclare et garantit avoir tous les pouvoirs pour conclure et exécuter le
contrat de cession.

6.2. La RDC déclare et atteste adhérer entièrement aux statuts sociaux de KAMCO
SA, dont elle est par ailleurs actionnaire.

Article 7: Dispositions générales

7.1. Le présent contrat représente l'entière volonté des Parties. Il ne peut faire l’objet
d'aucun avenant ou modification, sauf accord écrit dûment signé par les parties.

7.2. Le Contrat de Cession constitue l'intégralité de l'accord conclu entre les Parties
eu égard à son objet. Il remplace et annule toutes déclarations, négociations,
engagements, communications orales ou écrites, ententes et accords préalables entre
les Parties, relativement au même objet.

7.3. En cas de difficultés d'interprétation entre l’un quelconque des titres figurant en
tête des clauses et l'une quelconque de celles-ci, les titres seront déclarés inexistants.

7.4. Les frais et droits,taxes résultantes des présentes sont à charge du Cessionnaire
qui s’y oblige expressément.

Article 8: Entrée en vigueur et droit applicable

8.1. Le présent contrat entre en vigueur à la date de sa signature par toutes les
parties.
Le présent contrat est régi par le Droit congolais.

8.1. En cas de différend découlant du contrat quant à sa validité, son interprétation
ou son exécution (le litige), les Parties tenteront tout d’abord de résoudre ce litige
par des discussions de bonne foi entre elle.

8.1. En cas d'échec desdites discussions dans les 30 jours calendaires suivant la
notification de la demande d’arrangement à l'amiable, le litige sera tranché, à la

f
requête de la Partie la plus diligente, par voie d'arbitrage par le Centre International
pour le Règlement des Différends relatifs aux Investissements (« CIRDI »),
conformément à la Convention sur les Règlements des Différends Relatifs aux
Investissements entre État et Ressortissants d’autres États. L'arbitrage se fera en
français, à Paris (France).

Article 9 : Election de domicile

9.1. Les parties élisent domicile en leur adresse et siège respectifs comme ils figurent
dans le présent Contrat de Cession.

Article 10: Mandat et Pouvoirs

Les Parties donnent mandat à Maîtres Emery MUKENDI WAFWANA, Eugénie
ELANGA MONKANGO, Esther-Rose LUFUTA BIDUAYA, Patrick BONDONGA
LESAMBO, Gabriel KAZ ADI MUTEBAet Emmanuel OTSHUDIEMA BENGU, tous
Avocats, établis à Kinshasa, Boulevard du 30 juin , Immeuble Crown Tower, 7ème
niveau, Suites 701 et 702, Commune de la Gombe et à Lubumbashi, au coin des
avenues Munongo et Mwepu, Immeuble BCDC, 4m niveau, agissant
collectivement ou l’un d’entre eux à défaut des autres, pour présenter ce Contrat à
l'Office notarial du district de Lukunga, Ville de Kinshasa, en vue de son
enregistrement sous forme authentique et pour effectuer toutes autres formalités
requises par la loi.

Fait à Kinshasa, le 11 novembre 2016 en six exemplaires originaux.

Pour KAMOA HOLDING Limited,

Monsieur Lars-Eric JOHANSSON

Pour la RD:
